Citation Nr: 1414199	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-34 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the disability attributed to service connected diabetic neuropathy of the bilateral lower extremities should include polyradiculopathy involving the left thoracic and entire lumbar and S1 roots for rating purposes.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for polyradiculopathy secondary to service-connected diabetes mellitus type II.  However, for reasons that will be explained below, the issue on appeal has been recharacterized as set forth on the title page so as to be consistent with the Veteran's contentions.  The St. Petersburg, Florida, RO currently has jurisdiction of the Veteran's claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the Veteran's representative's March 2014 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, it is not possible to distinguish the effects of the nonservice-connected polyradiculopathy involving the left thoracic and entire lumbar and S1 roots from those resulting from diabetic neuropathy of the bilateral lower extremities.   


CONCLUSION OF LAW

The criteria for finding that the disability attributable to diabetic neuropathy of the bilateral lower extremities for rating purposes includes polyradiculopathy involving the left thoracic and entire lumbar and S1 roots are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2013); Mittleider v. West, 11 Vet. App. 181 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein is completely favorable to the Veteran, no further action with respect to this claim is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.   

Briefly summarizing the facts, the Veteran's service-connected disabilities include diabetes mellitus type II and diabetic neuropathy of the bilateral lower extremities.  Complicating this case is that the Veteran also has polyradiculopathy involving the left thoracic and entire lumbar and S1 roots.  See eg. reports from July 12, 2004, VA electrodiagnostic testing.  The Veteran contends, in essence, that the polyradiculopathy involving the left thoracic and entire lumbar and S1 roots should be considered part of the service-connected disability attributable to diabetic neuropathy of the bilateral lower extremities.  See eg. September 27, 2005, VA Form 21-4138 received from the Veteran.  In support for this assertion, the Veteran referenced such evidence as an October 2008 assessment by a VA physician that the polyradiculopathy involving the left thoracic and entire lumbar and S1 roots "underlies" diabetes mellitus.  

The Board emphasizes that the Veteran's claim is limited to a contention that the service-connected disability associated with his diabetic neuropathy in the bilateral lower extremities includes that resulting from polyradiculopathy involving the spine, and he is not currently claiming that service connection for a back/spine disability, a claim denied in a March 2005 Board decision (followed by a November 2005 denial of a motion for reconsideration of this decision).  As such, and given the specific nature of the Veteran's current contention, this matter before the Board may be resolved on a de novo basis,  without the requirement that new and material evidence be received to reopen this claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Moreover, the Board herein is solely adjudicating the issue related to polyradiculopathy and is not addressing a claim involving service connection for a back disorder. 

After reviewing the clinical evidence in this case, the Board finds that it is not possible to distinguish the effects of the nonservice-connected polyradiculopathy involving the left thoracic and entire lumbar and S1 roots from those resulting from diabetic neuropathy of the bilateral lower extremities.  In this regard, July 2004 electrodiagnostic testing reveals findings consistent with a polyneuropathy and polyradiculopathy involving the left thoracic and entire lumbar and S1 roots, probably underlying diabetes mellitus.  Additionally, in July 2006, a VA peripheral nerves examination revealed diagnoses of polyneuropathy as secondary to diabetes and polyradiculopathy involving the left thoracic and entire lumbar and S1 roots.  The VA examiner at such time stated that such was more likely than not a polyneuropathy secondary to diabetes.  An October 2008 VA examiner likewise noted the diagnoses of polyneuropathy and polyradiculopathy.  However, the effects of both diagnoses affect the Veteran's bilateral lower extremities in a similar fashion.  Specifically, in VA treatment records and at VA examinations, to include that most recently completed in March 2010, the neurological deficits associated with the Veteran's lower extremities include decreased sensory function and motor examinations, without decreased reflexes.  It does not appear that a medical professional has distinguished the effects of the Veteran's polyneuropathy from those associated with his polyradiculopathy. 

As such, resolving all doubt in the Veteran's favor, and the Board finds that the disability attributable to diabetic neuropathy of the bilateral lower extremities for rating purposes includes that resulting from polyradiculopathy involving the left thoracic and entire lumbar and S1 roots.  Mittleider, supra (holding that, when it is not possible to separate the effects of a nonservice-connected condition from those of a service- connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability); see also Gilbert v. Derwinski; 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Therefore, the Veteran's appeal is granted to the extent set forth above. 

ORDER

For rating purposes, polyradiculopathy involving the left thoracic and entire lumbar and S1 roots is included in the disability attributed to service-connected diabetic neuropathy of the bilateral lower extremities; the appeal is granted.      



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


